DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  claim 15 recites “keytone” which appears to be a misspelling of “ketone.”  Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claim 15 recites “polyether ether keytone (PET).”  However, PET is an abbreviation of polyethylene terephthalate, and the abbreviation for polyether ether ketone is PEEK.  Therefore, it is unclear if the intent of the applicant was to have the recited polymer be polyethylene terephthalate (PET) or polyether ether ketone (PEEK).  To further prosecution, the examiner is going to interpret the intent of the applicant was to have this portion of the claim recite “polyether ether ketone (PEEK),” and will be examined on the merits as such.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2017/0328122 (hereinafter “Abe”), in view of United States Patent Application Publication No. US 2016/0298377 (hereinafter “Kawashima”), and further in view of United States Patent Application Publication No. US 2011/0072961 (hereinafter “Jungkuist”).Regarding claim 14  	Abe teaches a glass panel (VIG) unit having an evacuated space (abstract).  Abe teaches the glass panel unit 10 comprises a first glass panel (substrate) 20, a second glass panel (substrate) 30, an evacuated space (gap) 50, an edge seal 40, and a plurality of spacers 70 (abstract, paragraph [0020], and Figures 1and 2).  Abe illustrates: the first and second glass panels (substrates) 20, 30 are in a spaced apart relation to one another such that an evacuated space (gap being evacuated to a pressure less than atmospheric pressure) 50 is formed therebetween; the edge seal 40 is located at least at a periphery of the evacuated space (gap) 50; and the plurality of spacers 70 are provided between at least the first and second glass panels (substrates) 20, 30 (Figure 1). 	Abe teaches the spacer 70 may include a film 71, which is treated as an additional film, where the additional films include metal (first and second metal-inclusive layers) sandwiching a resin layer 72 (polymer-based layer) so that the resin layer 72 (polymer-based layer) is located between at least the additional films (first and second metal-inclusive layers) 71 (paragraphs [0057] – [0060]). 	Abe does not explicitly teach the resin layer 72 (polymer-based layer) is softer than the additional films (first and second metal-inclusive layers) 71, or wherein the resin layer 72 (polymer-based layer) comprises one or more of: acetal copolymer, ABS, acrylic, PEEK, and polymer mixed with glass fibers. 	Kawashima teaches a glass panel 10 comprising a pair of glass plates (first and second glass substrates) 1, 2 in spaced apart relation to one another such that a gap 4 is formed therebetween, the gap 4 being evacuated to a pressure less than atmospheric pressure, an edge seal material 5, and a plurality of spacers 3 provided between the glass plates (first and second glass substrates) 1, 2 (paragraphs [0001] and [0027]; and Figures 1 and 2). 	Kawashima teaches the spacers 3 each include hard portions 6 and a soft portion 7 sandwiched between the hard portions 6 (paragraph [0028] and Figure 3).  Kawashima teaches the soft portion is more susceptible to deformation based on a compressive force effective in a thickness direction perpendicular to the opposing faces of the glass plate than deformation based on a compressive force effective in a thickness direction perpendicular to the opposing faces of the glass plate, in the gap retention member, deformation thereof in the thickness direction is suppressed. On the other hand, with respect to a relative movement between the pair of glass plates, as the soft portion is deformed based on a shearing force, the gap retention member can easily conform to the surfaces of the glass plates. As this lessens the shearing force exerted from the gap retention member to the glass plates along the face direction, breakage of the pair of glass plates will occur less likely (paragraph [0008]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the spacer of Abe with the hard/soft/hard portions of Kawashima to suppress deformation in the thickness direction and improve the resistance of breakage of the pair of glass plates. 	Kawashima teaches the soft portions may be made from aluminum (paragraph [0009]).  However, Kawashima does not explicitly teach the soft portion 7 comprises a polymer-based layer comprising one or more of: acetal copolymer, ABS, acrylic, PEEK, and polymer mixed with glass fibers. 	Jungkuist teaches a double-paned window comprising two glass panels, a gap formed therebetween, spacers, and an edge seal (abstract).  Jungkuist teaches suitable materials for the spacer includes: metal, such as aluminum; plastics, such as acrylonitrile/butadiene/styrene (ABS), polymethyl methacrylate (acrylic), and polyetheretherketone (PEEK); and/or fiber reinforced composites, such as glass fibers within a resin matrix (polymer mixed with glass fibers) (paragraphs [0032] – [0034]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to form the soft portion of Kawashima, and substituting the aluminum material of Kawashima with the plastics and/or fiber reinforced composite taught by Jungkuist motivated by the desire to form a conventional spacer for a multi-paned glass panel, comprising acrylonitrile/butadiene/styrene (ABS), polymethyl methacrylate (acrylic), polyetheretherketone (PEEK), and/or glass fibers within a resin matrix (polymer mixed with glass fibers) being known in the art as being functionally equivalent and predictably suitable for use in forming such a spacer component.  It has been held that substituting equivalents known for the same purpose is a supporting rationale for an obviousness rejection.  See MPEP § 2144.06(II).Regarding claim 15 	As previously noted, Jungkuist teaches suitable plastics for the spacer includes polyetheretherketone (PEEK) (paragraph [0032]).Regarding claim 16 	In addition, Kawashima teaches the hard portions 6 (first and second metal-inclusive layers) each comprise titanium, stainless steel, and/or nickel (paragraph [0029]).Regarding claim 17 	Regarding the thermal conductivity of the spacers, although the prior art does not explicitly disclose the spacers have a thermal conductivity of less than or equal to 0.25 W/mK, the claimed property is deemed to naturally flow from the structure in the prior art since the combination of Abe, Kawashima and Jungkuist teaches a spacer with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.Regarding claim 18 	In addition, Kawashima teaches the hard portions 6 (first and second metal-inclusive layers) are above and below the soft portion 7 (polymer-based layer from the combination of Abe, Kawashima and Jungkuist), respectfully, and directly contact the first glass panel (substrate) 20 and the second glass panel (substrate) 30 in the embodiment where the coating 22 is optional or not present (paragraphs [0028], [0060] and [0071]; and Figure 3).Regarding claims 19 and 20 	In addition, Abe teaches the spacers may include additional stacks of layers to stabilize physical properties of the spacer (paragraph [0054]), which corresponds to at least one sub-stack or a plurality of sub-stacks each including a further metal-inclusive layer adjacent to a further polymer-based layer from the combination of Abe, Kawashima and Jungkuist.Regarding claim 21 	In addition, Kawashima teaches the hard portions 6 (first and second metal-inclusive layers) are above and below the soft portion 7 (polymer-based layer from the combination of Abe, Kawashima and Jungkuist), respectfully (paragraph [0028] and Figure 3).Regarding claim 22 	In addition, Kawashima teaches the hard portions 6 (first and second metal-inclusive layers) each directly contact the soft portion 7 (polymer-based layer from the combination of Abe, Kawashima and Jungkuist) (paragraph [0028] and Figure 3).Regarding claim 23 	In addition, Kawashima teaches vacuum insulated glass panels are useful in window unit applications (abstract and paragraph [0034]).Regarding claim 25 	In addition, Kawashima teaches the hard portions 6 (first and second metal-inclusive layers) each comprise titanium (paragraph [0029]).Regarding claim 26 	As previously noted, Jungkuist teaches suitable materials for the spacer includes fiber reinforced composites, such as glass fibers in a matrix of epoxy resin (polymer mixed with glass fibers) (paragraph [0033]).
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 30 March 2022, with respect to the rejection of the claims under 35 USC §103 as being unpatentable over Abe (EP 3225601) and Free (US 2015/0079363) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the updated rejection of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783